DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses: “by supplying a liquid for solidifying a powder to a powder layer” in line 3.  This phrase is unclear how a liquid can solidify a powder material to a powder layer, or is it the liquid material being solidified into a powder layer?  If it is a liquid binder/cooling/heating fluid, which is different than the forming material, please indicate so.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frechman et al. (2018/0281283) in view of Watanabe et al. (2018/0222115).
Frechman et al. discloses three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one 3D object, wherein the 3D printer includes a material conveyance/dispensing system that dispenses a material toward a build platform, a first pressure container, a gas conveyor channel connected to the first pressure container, a material conveyor channel coupled to the first pressure container, and a controller 1300 [0010].
The apparatus further discloses a pre-transformed material conveyance system (Fig. 3) that are connected to a processing chamber, a build module, and ancillary chamber, a powder layer dispensing mechanism, a heat exchanger for heating/cooling a bulk feed, separator, pressure container and/or powder dispensing mechanism (see paragraph [0156]) or an energy source transforming or heating the formed 3D object [0216], [0229], [0230], and/or a recycling mechanism, wherein these units are replaceable, exchangeable, and/or modular ([0147]). Thus, they are independently connected to each other because each other these units is replaceable, exchangeable, and modular, but they are associated or usable together with each other via the controller 1300 [0010]-[0011].  
Wherein the controller 1300 can control (e.g., direct, monitor, and/or regulate) various features of printing methods, apparatuses and systems, such as, for example, control force, translation, heating, cooling and/or maintaining the temperature of a powder bed, process parameters (e.g., chamber pressure), position and/or temperature of the cooling members, or any combination thereof, wherein the computer system 1300 can be part of, or be in communication 
However, Frechman et al. fails to disclose that the control unit controls the operation of the object shaping portion, the operation of the heating portion and the operation of the conveyance mechanism in association with one another. 
Watanabe et al. discloses a 3D shaping apparatus, comprising a plurality of individual/independent functional units such as an insert loading unit 24, a positioning unit 23, a shaping unit 2, a heating unit 10, a temperature measuring unit 17, a control unit 16, a cooling unit 3, and an unloading unit 19, wherein the control unit 16 controls the temperature of the heating unit 10, the movement of the insert plate 5, the shaping of the object 18, the moving of conveying units 20, 22 individually and in associate with one another  [0048]-[0049]. 
It would have been obvious to one of ordinary skill in the art to modify Frechman et al.’s controller with a program that allow the controller of different units including loading, shaping, heating, and/or unloading of the forming material or the forming object individually and in associate with each other as taught by Watanabe et al. in order to precisely and automatically control the whole forming process of the apparatus. 
	Frechman et al. further discloses that the apparatus comprises one or more valves and/or a compressed gas source coupled with the separator, the enclosure, and/or the collector, wherein the at least one controller 1300 is coupled with the one or more valves and/or the compressed gas 
Frechman et al. also discloses a material recycle system for recycle excess material for reuse during the 3D printing process [0006], [0034], wherein the flow of the excess material comprises a mixture of a gas and the excess material, wherein a separator coupled with the enclosure and the entrance opening of the recycling system, wherein the separator includes a cyclonic separator to separate at least part of the excess material from the gas, a material reservoir having a material inlet coupled to an outlet of the recycling system, which material reservoir is configured to store and provide a recycled pre-transformed material during a subsequent printing, wherein the recycling system further includes a cyclonic separator or a sieve to filter the excess material from the gas in the material remover [0035], [0039].

Response to Arguments





Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. The applicants argued that Frechman fails to disclose or suggest a control unit to control the object shaping portion, the heating portion and the conveyance mechanism in association with one another such that the operation of the object shaping portion is completed, they conveyance mechanism retrieves the vessel from the object shaping portion and conveys the vessel to the heating portion.
Frechman, however, discloses that a computer software product for three-dimensional printing comprises a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a computer, cause the computer to perform different in association with each other via the controller and the computer program instructions.  Thus, Frechman is capable of programing the operations of different units so that the powder supply/dispending unit, the powder recycling unit, the energy source and/or the heating unit are all connected and controlled by the controller 1300 via a software program in any desired sequences and/or any combinations of the operations, including the conveying of the gas pressure, the conveying of the forming material, the conveying of the formed product, and/or the conveying of the excess material [0018]-[0019], [0028]-[0031]. 
On the other hand, Wantanabe et al. (2018/0222115) is disclosed to show a control unit 16 is used to automatically control different units, wherein the controlled actions are performed at one unit after the other throughout the whole 3D printing process is known.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743